10

il

2

14

15

16

17

18

19

20

Case 2:19-cv-01963-JLR Document 7-1 Filed 01/08/20 Page 1 of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

MICHAEL-JOHN FREDERICK MAIER,
Plaintiff, Case No. C19-1963-JLR

Vv. ORDER

SNOHOMISH COUNTY JAIL, et al.,

Defendants.

 

 

 

 

Having reviewed the Report and Recommendation of the Honorable Michelle L.
Peterson, United States Magistrate Judge, any objections or responses to that, and the remaining
record, the Court finds and ORDERS:

(1) The Court ADOPTS the Report and Recommendation.

(2) The case is dismissed with prejudice and the IFP application is stricken as moot.

The Clerk is directed to send copies of this Order to the parties and to Judge Peterson.

ST
Dated this3\ day of “Seq. 2020.»

J e QU

JAMES L. ROBART
United States District Judge

ORDER - |

 
